Citation Nr: 1624911	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for right foot pes planus, hallux valgus of 35 degrees, status post repair of hammertoe contracture, with inter-space of the 5th digit.

2. Entitlement to a rating in excess of 30 percent for left foot pes planus, status post repair of hallux valgus with bunion and degenerative joint disease of the metatarsophalangeal joint, status post repair of hammertoe contracture with inter-space of the 5th digit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to April 1997 under honorable conditions and from April 1997 to August 1999 under other than honorable conditions.

This appeal initially came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision.  In August 2014, the Board denied the Veteran's claim on the issues listed above.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2016, the Court vacated the Board decision and remanded the Veteran's claim.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to comply with the directives of the Court's February 2016 memorandum decision.

On VA examination in August 2012 the Veteran was diagnosed with hammer toes on both second toes, bilateral pes planus, hallux rigidus with mild or moderate symptoms on both sides, and degenerative arthritis in the joints of both feet.  The Court found that a new medical examination should be obtained to assess the limitation of motion the appellant experiences from the arthritis in his feet as it was not addressed by the August 2012 VA examiner.

The Board notes that August 2014 x-rays showed minimal arthritic change of the first and second metacarpophalangeal joint in the right foot and moderate degenerative change of the first metacarpophalangeal joint in the left foot

Although just after the Court's February 2016 remand the Veteran underwent another examination of his feet, that examiner indicated that imaging studies did not show arthritis in the Veteran's feet and thus did not discuss any resultant functional impairment.

Therefore, the claim must be remanded to afford the Veteran with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to assess the current nature and severity of his left and right foot disabilities, to specifically include an assessment of the limitation of motion resulting from arthritis in his feet.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




